COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER


Appellate case name:       In re United Service Automobile Association

Appellate case number:     01-12-00916-CV

Trial court case number:   1057135

Trial court:               1 lth District Court of Harris County

       Relator Unites Service Automobile Association filed a motion for emergency relief
asking this court to stay commencement of trial in the underlying cause: We deny the motion.
        It is so ORDERED.

Judge’s signature:/s/Rebeca Huddle
                 [] Acting individually      [] Acting for the Court


Date: October 4, 2012